Citation Nr: 1640606	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-33 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1985 to February 1986 and had additional periods of U.S. Army National Guard service from 1986 to 1990.  Among other awards, the Veteran received the Army Service Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at an April 2016 videoconference hearing.  A transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran asserts that his bilateral hearing loss and tinnitus were the result of his exposure to an exploding grenade during his basic training.  Since that incident, the Veteran reported experiencing ringing in his ears and diminished hearing.  See April 2016 Board hearing transcript.  Available service treatment records (STRs) from his active duty service (November 1985 to February 1986 and an August 1985 hearing test), which were provided by the Veteran, document treatment for decreased hearing and diagnoses for otitis media with effusion (serous), viral syndrome, and eustachian tube congestion.  The August 1985 hearing test showed normal hearing for VA purposes.  These records do not include a separation examination or any other hearing tests.  Aside from a July 1987 STR, which was also provided by the Veteran, where the Veteran was treated for an earache, the record does not include any other relevant records during his U.S. Army National Guard service from 1986 to 1990.  

A review of the claims file reflects that VA's attempt to locate the Veteran's STRs could not be performed without additional information.  See April 2010 VA Form 21-3101 Request for Information.  However, the record does not include any documentation that any further steps were conducted to locate the Veteran's STRs.  As it appears that the claims file does not include a complete copy of the Veteran's STRs during his period of active duty service or his U.S. Army National Guard service, a remand is required to perform the necessary steps to locate these records.  See 38 C.F.R. § 3.159(c).  

Additionally, at the Veteran's April 2016 Board hearing, the Veteran testified that he had undergone private audiological testing in 2012 and 2013 and received private treatment from Dr. Gilmore in February 2015.  He said that one of the doctors said that there was a strong possibility that his hearing loss could have begun during service.  The record was left open for 30 days to submit those records.  To date, no additional medical evidence has been submitted.  On remand, the Veteran should be provided another opportunity to submit those records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the service treatment records for the Veteran's active duty service from November 1985 to February 1986 and U.S. Army National Guard service from 1986 to 1990.  All records requests and responses received must be documented and associated with the claims file.  

2.  Obtain all outstanding treatment records that are not currently of record, including treatment records from Dr. Gilmore, a 2012 private audiology report, and a 2013 private audiology report.  

3.  Perform any additional development deemed necessary, to include arranging for an addendum VA opinion.  

4.  Then, after the above is completed, including any additional development deemed necessary, readjudicate the claims.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




